Case 3:17-cV-00601-I\/|HL Document 69 Filed 01/31/19 Page 1 of 1 Page|D# 799

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT STEELE, et al.,
Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,
Defendants.
ORDER
This matter comes before the Court sua sponte Defendant Jason Goodman, pro se, has
made several filings in this matter. (See ECF Nos. 14, 44, 45, 46, 52.) The Local Rules for the
District Court for the Eastern District of Virginia require a party proceeding pro se to attest that
she or he did not receive legal assistance in preparing any filings See Local R. 83.1(1\/[).1
Goodman has not submitted a Rule 83.1 Certit`ication (a “Ghost Writing Form”) with any filing
Theret`ore, the Court ORDERS Goodman to file a Ghost Writing Form for each filing he
has previously submitted within TEN (10) days of the date of this Order. Failure to comply with
this Order will result in the Court disregarding Goodman’s filings Let the Clerl< send a copy of

this Order and the Ghost Writing Form to all counsel and to Goodman at his address of record.

lt is SO ORDERED.

 

\ a ia//Q

Richmon , Virgin

 

' “All litigants who are proceeding pro se shall certify in writing and under penalty of
perjury that a document(s) filed with the Court has not been prepared by, or with the aid of, an
attorney or shall identify any attorney who has prepared, or assisted in preparing, the document.”
Local R. 83.1(M).

